EXAMINER’S AMENDMENT
The application has been amended as follows: 
Regarding claim 13, the term “The controller of claim 11” should be changed to –The control circuit of claim 11--.

/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
August 17, 2022














REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 06/30/2022 has been entered.  Claims 1-15 are pending in this Office action.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a method for providing a jitter signal for modulating a switching frequency of a power switch for a power converter, the method comprising: receiving a drive signal to control the turn ON and turn OFF of the power switch; detecting the switching frequency of the power switch from the drive signal; determining when the switching frequency is less than a first threshold frequency; and lowering a frequency of the jitter signal in response to determining when the switching frequency is less than the first threshold frequency; and a control circuit for a power converter, comprising: a switch controller configured to receive the jitter signal, the switch controller configured to generate a drive signal to control switching of a power switch in response to a current sense signal representative of a current through the power switch and the jitter signal in order to control a transfer of energy from an input side of the power converter to an output side of the power converter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
August 17, 2022